Sherwood, J.
Action for dower by widow. The question presented by the record is the usual one, whether the acknowledgment by Mrs. Webb was taken as required by law. The declarations of law are unexceptionable, at least so far as plaintiff is concerned; for the •second declaration of law, following the rule laid down in WanneTl v. Kem, 57 Mo. 480, since denied in Belo ».. Mayes, 79 Mo. 67, required that the deed should have •been explained to the then wife out of the presence of her husband. Counsel for plaintiff make no objection to either declaration of law, and the first is correct in every point of view. The court made a finding of facts, and then found for defendant, and as the declarations of law, with the exception above noted and that favoring plaintiff, are correct, and this is a law case, and the evidence will not be weighed, we affirm the judgment:
All concur, except Black, J., who will file a separate opinion.